
	

113 HR 4899 : Lowering Gasoline Prices to Fuel an America That Works Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4899
		IN THE SENATE OF THE UNITED STATES
		June 26, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To lower gasoline prices for the American family by increasing domestic onshore and offshore energy
			 exploration and production, to streamline and improve onshore and offshore
			 energy permitting and administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Lowering Gasoline Prices to Fuel an America That Works Act of 2014.
		2.Table of contentsThe table of contents for this Act is the following:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Offshore Energy and Jobs
				Subtitle A—Outer Continental Shelf Leasing Program Reforms
				Sec. 10101. Outer Continental Shelf leasing program reforms.
				Sec. 10102. Domestic oil and natural gas production goal.
				Sec. 10103. Development and submittal of new 5-year oil and gas leasing program.
				Sec. 10104. Rule of construction.
				Sec. 10105. Addition of lease sales after finalization of 5-year plan.
				Subtitle B—Directing the President To Conduct New OCS Sales
				Sec. 10201. Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental
			 Shelf offshore Virginia.
				Sec. 10202. South Carolina lease sale.
				Sec. 10203. Southern California existing infrastructure lease sale.
				Sec. 10204. Environmental impact statement requirement.
				Sec. 10205. National defense.
				Sec. 10206. Eastern Gulf of Mexico not included.
				Subtitle C—Equitable Sharing of Outer Continental Shelf Revenues
				Sec. 10301. Disposition of Outer Continental Shelf revenues to coastal States.
				Subtitle D—Reorganization of Minerals Management Agencies of the Department of the Interior
				Sec. 10401. Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant
			 Secretary of Ocean Energy and Safety.
				Sec. 10402. Bureau of Ocean Energy.
				Sec. 10403. Ocean Energy Safety Service.
				Sec. 10404. Office of Natural Resources revenue.
				Sec. 10405. Ethics and drug testing.
				Sec. 10406. Abolishment of Minerals Management Service.
				Sec. 10407. Conforming amendments to Executive Schedule pay rates.
				Sec. 10408. Outer Continental Shelf Energy Safety Advisory Board.
				Sec. 10409. Outer Continental Shelf inspection fees.
				Sec. 10410. Prohibition on action based on National Ocean Policy developed under Executive Order
			 No. 13547.
				Subtitle E—United States Territories
				Sec. 10501. Application of Outer Continental Shelf Lands Act with respect to territories of the
			 United States.
				Subtitle F—Miscellaneous Provisions
				Sec. 10601. Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of
			 2006.
				Sec. 10602. Amount of distributed qualified outer Continental Shelf revenues.
				Sec. 10603. South Atlantic Outer Continental Shelf Planning Area defined.
				Sec. 10604. Enhancing geological and geophysical information for America’s energy future.
				Subtitle G—Judicial Review
				Sec. 10701. Time for filing complaint.
				Sec. 10702. District court deadline.
				Sec. 10703. Ability to seek appellate review.
				Sec. 10704. Limitation on scope of review and relief.
				Sec. 10705. Legal fees.
				Sec. 10706. Exclusion.
				Sec. 10707. Definitions.
				Title II—Onshore Federal Lands and Energy Security
				Subtitle A—Federal Lands Jobs and Energy Security
				Sec. 21001. Short title.
				Sec. 21002. Policies regarding buying, building, and working for America.
				Chapter 1—Onshore oil and gas permit streamlining
				Sec. 21101. Short title.
				Subchapter A—Application for Permits to Drill Process Reform
				Sec. 21111. Permit to drill application timeline.
				Subchapter B—Administrative Protest Documentation Reform
				Sec. 21121. Administrative protest documentation reform.
				Subchapter C—Permit Streamlining
				Sec. 21131. Making pilot offices permanent to improve energy permitting on Federal lands.
				Sec. 21132. Administration of current law.
				Subchapter D—Judicial Review
				Sec. 21141. Definitions.
				Sec. 21142. Exclusive venue for certain civil actions relating to covered energy projects.
				Sec. 21143. Timely filing.
				Sec. 21144. Expedition in hearing and determining the action.
				Sec. 21145. Standard of review.
				Sec. 21146. Limitation on injunction and prospective relief.
				Sec. 21147. Limitation on attorneys’ fees.
				Sec. 21148. Legal standing.
				Subchapter E—Knowing America’s Oil and Gas Resources
				Sec. 21151. Funding oil and gas resource assessments.
				Chapter 2—Oil and gas leasing certainty
				Sec. 21201. Short title.
				Sec. 21202. Minimum acreage requirement for onshore lease sales.
				Sec. 21203. Leasing certainty.
				Sec. 21204. Leasing consistency.
				Sec. 21205. Reduce redundant policies.
				Sec. 21206. Streamlined congressional notification.
				Chapter 3—Oil shale
				Sec. 21301. Short title.
				Sec. 21302. Effectiveness of oil shale regulations, amendments to resource management plans, and
			 record of decision.
				Sec. 21303. Oil shale leasing.
				Chapter 4—Miscellaneous provisions
				Sec. 21401. Rule of construction.
				Subtitle B—Planning for American Energy
				Sec. 22001. Short title.
				Sec. 22002. Onshore domestic energy production strategic plan.
				Subtitle C—National Petroleum Reserve in Alaska access
				Sec. 23001. Short title.
				Sec. 23002. Sense of Congress and reaffirming national policy for the National Petroleum Reserve in
			 Alaska.
				Sec. 23003. National Petroleum Reserve in Alaska: lease sales.
				Sec. 23004. National Petroleum Reserve in Alaska: planning and permitting pipeline and road
			 construction.
				Sec. 23005. Issuance of a new integrated activity plan and environmental impact statement.
				Sec. 23006. Departmental accountability for development.
				Sec. 23007. Deadlines under new proposed integrated activity plan.
				Sec. 23008. Updated resource assessment.
				Subtitle D—BLM Live Internet Auctions
				Sec. 24001. Short title.
				Sec. 24002. Internet-based onshore oil and gas lease sales.
				Title III—Miscellaneous provisions
				Sec. 30101. Establishment of Office of Energy Employment and Training.
			
		IOffshore Energy and Jobs
			AOuter Continental Shelf Leasing Program Reforms
				10101.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at
			 the end the following:
					
						(5)
							(A)In each oil and gas leasing program under this section, the Secretary shall make available for
			 leasing and conduct lease sales including at least 50 percent of the
			 available unleased acreage within each outer Continental Shelf planning
			 area considered to have the largest undiscovered, technically recoverable
			 oil and gas resources (on a total btu basis) based upon the most recent
			 national geologic assessment of the outer Continental Shelf, with an
			 emphasis on offering the most geologically prospective parts of the
			 planning area.
							(B)The Secretary shall include in each proposed oil and gas leasing program under this section any
			 State subdivision of an outer Continental Shelf planning area that the
			 Governor of the State that represents that subdivision requests be made
			 available for leasing. The Secretary may not remove such a subdivision
			 from the program until publication of the final program, and shall include
			 and consider all such subdivisions in any environmental review conducted
			 and statement prepared for such program under section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
							(C)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a
			 proposed lease sale, and that has not otherwise been made unavailable for
			 leasing by law.
							(6)
							(A)In the 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer
			 Continental Shelf planning areas that—
								(i)are estimated to contain more than 2,500,000,000 barrels of oil; or
								(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
								(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document
			 entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas
			 Resources of the Nation’s Outer Continental Shelf, 2006..
				10102.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as
			 follows:
					
						(b)Domestic oil and natural gas production goal–
							(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary
			 shall determine a domestic strategic production goal for the development
			 of oil and natural gas as a result of that program. Such goal shall be—
								(A)the best estimate of the possible increase in domestic production of oil and natural gas from the
			 outer Continental Shelf;
								(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the
			 United States on foreign energy; and
								(C)focused on the production increases achieved by the leasing program at the end of the 15-year
			 period beginning on the effective date of the program.
								(2)Program goalFor purposes of the 5-year oil and gas leasing program, the production goal referred to in
			 paragraph (1) shall be an increase by 2032 of—
								(A)no less than 3,000,000 barrels in the amount of oil produced per day; and
								(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.
								(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the
			 program applies, to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of the program in meeting the production goal. The
			 Secretary shall identify in the report projections for production and any
			 problems with leasing, permitting, or production that will prevent meeting
			 the goal..
				10103.Development and submittal of new 5-year oil and gas leasing program
					(a)In generalThe Secretary of the Interior shall—
						(1)by not later than July 15, 2015, publish and submit to Congress a new proposed oil and gas leasing
			 program under section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344) for the 5-year period beginning on such date and ending July
			 15, 2021; and
						(2)by not later than July 15, 2016, approve a final oil and gas leasing program under such section for
			 such period.
						(b)Consideration of all areasIn preparing such program the Secretary shall include consideration of areas of the Continental
			 Shelf off the coasts of all States (as such term is defined in section 2
			 of that Act, as amended by this title), that are subject to leasing under
			 this title.
					(c)Technical correctionSection 18(d)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)(3)) is amended by
			 striking or after eighteen months following the date of enactment of this section, whichever first occurs,.
					10104.Rule of constructionNothing in this title shall be construed to authorize the issuance of a lease under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to any person
			 designated for the imposition of sanctions pursuant to—
					(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions,
			 Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701
			 et seq.), section 1245 of the National Defense Authorization Act for
			 Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
					(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
					(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
					(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
					10105.Addition of lease sales after finalization of 5-year planSection 18(d) of the Outer Continental Shelf Lands Act (43 U.S.C.1344(d)) is amended—
					(1)in paragraph (3), by striking After and inserting Except as provided in paragraph (4), after; and
					(2)by adding at the end the following:
						
							(4)The Secretary may add to the areas included in an approved leasing program additional areas to be
			 made available for leasing under the program, if all review and documents
			 required under section 102 of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332) have been completed with respect to leasing of each
			 such additional area within the 5-year period preceding such addition..
					BDirecting the President To Conduct New OCS Sales
				10201.Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore
			 Virginia
					(a)In generalNotwithstanding the exclusion of Lease Sale 220 in the Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct offshore oil and gas
			 Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337) as soon as practicable, but not later than one year after
			 the date of enactment of this Act.
					(b)Requirement To make replacement lease blocks availableFor each lease block in a proposed lease sale under this section for which the Secretary of
			 Defense, in consultation with the Secretary of the Interior, under the
			 Memorandum of Agreement referred to in section 10205(b), issues a
			 statement proposing deferral from a lease offering due to defense-related
			 activities that are irreconcilable with mineral exploration and
			 development, the Secretary of the Interior, in consultation with the
			 Secretary of Defense, shall make available in the same lease sale one
			 other lease block in the Virginia lease sale planning area that is
			 acceptable for oil and gas exploration and production in order to mitigate
			 conflict.
					(c)Balancing military and energy production goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy
			 resources produced therefrom are integral to national security, the
			 Secretary of the Interior and the Secretary of Defense shall work jointly
			 in implementing this section in order to ensure achievement of the
			 following common goals:
						(1)Preserving the ability of the Armed Forces of the United States to maintain an optimum state of
			 readiness through their continued use of the Outer Continental Shelf.
						(2)Allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable
			 energy resources.
						(d)DefinitionsIn this section:
						(1)Lease sale 220The term Lease Sale 220 means such lease sale referred to in the Request for Comments on the Draft Proposed 5-Year Outer
			 Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 and
			 Notice of Intent To Prepare an Environmental Impact Statement (EIS) for
			 the Proposed 5-Year Program published January 21, 2009 (74 Fed. Reg.
			 3631).
						(2)Virginia lease sale planning areaThe term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental
			 Shelf Lands Act (33 U.S.C. 1331 et seq.)) that is bounded by—
							(A)a northern boundary consisting of a straight line extending from the northernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 37 degrees 17 minutes 1
			 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and
							(B)a southern boundary consisting of a straight line extending from the southernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 36 degrees 31 minutes 58
			 seconds North latitude, 71 degrees 30 minutes 1 second West longitude.
							10202.South Carolina lease saleNotwithstanding exclusion of the South Atlantic Outer Continental Shelf Planning Area from the
			 Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct a lease sale not later
			 than 2 years after the date of the enactment of this Act for areas off the
			 coast of South Carolina determined by the Secretary to have the most
			 geologically promising hydrocarbon resources and constituting not less
			 than 25 percent of the leasable area within the South Carolina offshore
			 administrative boundaries depicted in the notice entitled Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from the Submerged Lands
			 Act Boundary seaward to the Limit of the United States Outer Continental
			 Shelf, published January 3, 2006 (71 Fed. Reg. 127).
				10203.Southern California existing infrastructure lease sale
					(a)In generalThe Secretary of the Interior shall offer for sale leases of tracts in the Santa Maria and Santa
			 Barbara/Ventura Basins of the Southern California OCS Planning Area as
			 soon as practicable, but not later than December 31, 2015.
					(b)Use of Existing Structures or Onshore-Based DrillingThe Secretary of the Interior shall include in leases offered for sale under this lease sale such
			 terms and conditions as are necessary to require that development and
			 production may occur only from offshore infrastructure in existence on the
			 date of the enactment of this Act or from onshore-based, extended-reach
			 drilling.
					10204.Environmental impact statement requirement
					(a)In GeneralFor the purposes of this title, the Secretary of the Interior shall prepare a multisale
			 environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales
			 required under this subtitle.
					(b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), in
			 such statement—
						(1)the Secretary is not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such alternative courses of action; and
						(2)the Secretary shall only—
							(A)identify a preferred action for leasing and not more than one alternative leasing proposal; and
							(B)analyze the environmental effects and potential mitigation measures for such preferred action and
			 such alternative leasing proposal.
							10205.National defense
					(a)National Defense AreasThis title does not affect the existing authority of the Secretary of Defense, with the approval of
			 the President, to designate national defense areas on the Outer
			 Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(d)).
					(b)Prohibition on Conflicts With Military OperationsNo person may engage in any exploration, development, or production of oil or natural gas on the
			 Outer Continental Shelf under a lease issued under this title that would
			 conflict with any military operation, as determined in accordance with the
			 Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf signed July 20, 1983, and any revision or replacement for that
			 agreement that is agreed to by the Secretary of Defense and the Secretary
			 of the Interior after that date but before the date of issuance of the
			 lease under which such exploration, development, or production is
			 conducted.
					10206.Eastern Gulf of Mexico not includedNothing in this title affects restrictions on oil and gas leasing under the Gulf of Mexico Energy
			 Security Act of 2006 (title I of division C of Public Law 109–432; 43
			 U.S.C. 1331 note).
				CEquitable Sharing of Outer Continental Shelf Revenues
				10301.Disposition of Outer Continental Shelf revenues to coastal States
					(a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
						(1)in the existing text—
							(A)in the first sentence, by striking All rentals, and inserting the following:
								
									(c)Disposition of revenue under old leasesAll rentals,; and
							(B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by
			 striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014;
							(2)by adding after subsection (c) (as so designated) the following:
							
								(d) DefinitionsIn this section:
									(1)Coastal StateThe term coastal State includes a territory of the United States.
									(2)New leasing revenuesThe term new leasing revenues—
										(A)means amounts received by the United States as bonuses, rents, and royalties under leases for oil
			 and gas, wind, tidal, or other energy exploration, development, and
			 production on new areas of the outer Continental Shelf that are authorized
			 to be made available for leasing as a result of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014 and leasing under that Act; and
										(B)does not include amounts received by the United States under any lease of an area located in the
			 boundaries of the Central Gulf of Mexico and Western Gulf of Mexico Outer
			 Continental Shelf Planning Areas on the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014, including a lease issued before, on, or after such date of enactment.; and
						(3)by inserting before subsection (c) (as so designated) the following:
							
								(a)Payment of new leasing revenues to coastal States
									(1)In generalExcept as provided in paragraph (2), of the amount of new leasing revenues received by the United
			 States each fiscal year, 37.5 percent shall be allocated and paid in
			 accordance with subsection (b) to coastal States that are affected States
			 with respect to the leases under which those revenues are received by the
			 United States.
									(2)Phase-in
										(A)In generalExcept as provided in subparagraph (B), paragraph (1) shall be applied—
											(i)with respect to new leasing revenues under leases awarded under the first leasing program under
			 section 18(a) that takes effect after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014, by substituting 12.5 percent for 37.5 percent; and
											(ii)with respect to new leasing revenues under leases awarded under the second leasing program under
			 section 18(a) that takes effect after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014, by substituting 25 percent for 37.5 percent.
											(B)Exempted lease salesThis paragraph shall not apply with respect to any lease issued under subtitle B of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014.
										(b)Allocation of payments
									(1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract
			 that are required to be paid to coastal States in accordance with this
			 subsection each fiscal year shall be allocated among and paid to coastal
			 States that are within 200 miles of the leased tract, in amounts that are
			 inversely proportional to the respective distances between the point on
			 the coastline of each such State that is closest to the geographic center
			 of the lease tract, as determined by the Secretary.
									(2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a
			 leased tract shall be—
										(A)in the case of a coastal State that is the nearest State to the geographic center of the leased
			 tract, not less than 25 percent of the total amounts allocated with
			 respect to the leased tract;
										(B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of
			 the total amounts allocated with respect to the leased tract; and
										(C)in the case of a coastal State that is the only coastal State within 200 miles of a leased tract,
			 100 percent of the total amounts allocated with respect to the leased
			 tract.
										(3)AdministrationAmounts allocated to a coastal State under this subsection—
										(A)shall be available to the coastal State without further appropriation;
										(B)shall remain available until expended;
										(C)shall be in addition to any other amounts available to the coastal State under this Act; and
										(D)shall be distributed in the fiscal year following receipt.
										(4)Use of funds
										(A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it
			 under this subsection for any purpose as determined by the laws of that
			 State.
										(B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds
			 for any other Federal program..
						(b)Limitation on applicationThis section and the amendment made by this section shall not affect the application of section 105
			 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C
			 of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the
			 enactment of this Act, with respect to revenues received by the United
			 States under oil and gas leases issued for tracts located in the Western
			 and Central Gulf of Mexico Outer Continental Shelf Planning Areas,
			 including such leases issued on or after the date of the enactment of this
			 Act.
					DReorganization of Minerals Management Agencies of the Department of the Interior
				10401.Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of Ocean
			 Energy and SafetyThere shall be in the Department of the Interior—
					(1)an Under Secretary for Energy, Lands, and Minerals, who shall—
						(A)be appointed by the President, by and with the advise and consent of the Senate;
						(B)report to the Secretary of the Interior or, if directed by the Secretary, to the Deputy Secretary
			 of the Interior;
						(C)be paid at the rate payable for level III of the Executive Schedule; and
						(D)be responsible for—
							(i)the safe and responsible development of our energy and mineral resources on Federal lands in
			 appropriate accordance with United States energy demands; and
							(ii)ensuring multiple-use missions of the Department of the Interior that promote the safe and
			 sustained development of energy and minerals resources on public lands (as
			 that term is defined in the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.));
							(2)an Assistant Secretary of Ocean Energy and Safety, who shall—
						(A)be appointed by the President, by and with the advise and consent of the Senate;
						(B)report to the Under Secretary for Energy, Lands, and Minerals;
						(C)be paid at the rate payable for level IV of the Executive Schedule; and
						(D)be responsible for ensuring safe and efficient development of energy and minerals on the Outer
			 Continental Shelf of the United States; and
						(3)an Assistant Secretary of Land and Minerals Management, who shall—
						(A)be appointed by the President, by and with the advise and consent of the Senate;
						(B)report to the Under Secretary for Energy, Lands, and Minerals;
						(C)be paid at the rate payable for level IV of the Executive Schedule; and
						(D)be responsible for ensuring safe and efficient development of energy and minerals on public lands
			 and other Federal onshore lands under the jurisdiction of the Department
			 of the Interior, including implementation of the Mineral Leasing Act (30
			 U.S.C. 181 et seq.) and the Surface Mining Control and Reclamation Act (30
			 U.S.C. 1201 et seq.) and administration of the Office of Surface Mining.
						10402.Bureau of Ocean Energy
					(a)EstablishmentThere is established in the Department of the Interior a Bureau of Ocean Energy (referred to in
			 this section as the Bureau), which shall—
						(1)be headed by a Director of Ocean Energy (referred to in this section as the Director); and
						(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
						(b)Director
						(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
						(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
						(c)Duties
						(1)In generalThe Secretary of the Interior shall carry out through the Bureau all functions, powers, and duties
			 vested in the Secretary relating to the administration of a comprehensive
			 program of offshore mineral and renewable energy resources management.
						(2)Specific authoritiesThe Director shall promulgate and implement regulations—
							(A)for the proper issuance of leases for the exploration, development, and production of nonrenewable
			 and renewable energy and mineral resources on the Outer Continental Shelf;
							(B)relating to resource identification, access, evaluation, and utilization;
							(C)for development of leasing plans, lease sales, and issuance of leases for such resources; and
							(D)regarding issuance of environmental impact statements related to leasing and post leasing
			 activities including exploration, development, and production, and the use
			 of third party contracting for necessary environmental analysis for the
			 development of such resources.
							(3)LimitationThe Secretary shall not carry out through the Bureau any function, power, or duty that is—
							(A)required by section 10403 to be carried out through the Ocean Energy Safety Service; or
							(B)required by section 10404 to be carried out through the Office of Natural Resources Revenue.
							(d)Responsibilities of land management agenciesNothing in this section shall affect the authorities of the Bureau of Land Management under the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or
			 of the Forest Service under the National Forest Management Act of 1976
			 (Public Law 94–588).
					10403.Ocean Energy Safety Service
					(a)EstablishmentThere is established in the Department of the Interior an Ocean Energy Safety Service (referred to
			 in this section as the Service), which shall—
						(1)be headed by a Director of Energy Safety (referred to in this section as the Director); and
						(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
						(b)Director
						(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
						(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
						(c)Duties
						(1)In generalThe Secretary of the Interior shall carry out through the Service all functions, powers, and duties
			 vested in the Secretary relating to the administration of safety and
			 environmental enforcement activities related to offshore mineral and
			 renewable energy resources on the Outer Continental Shelf pursuant to the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) including the
			 authority to develop, promulgate, and enforce regulations to ensure the
			 safe and sound exploration, development, and production of mineral and
			 renewable energy resources on the Outer Continental Shelf in a timely
			 fashion.
						(2)Specific authoritiesThe Director shall be responsible for all safety activities related to exploration and development
			 of renewable and mineral resources on the Outer Continental Shelf,
			 including—
							(A)exploration, development, production, and ongoing inspections of infrastructure;
							(B)the suspending or prohibiting, on a temporary basis, any operation or activity, including
			 production under leases held on the Outer Continental Shelf, in accordance
			 with section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(1));
							(C)cancelling any lease, permit, or right-of-way on the Outer Continental Shelf, in accordance with
			 section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(2));
							(D)compelling compliance with applicable Federal laws and regulations relating to worker safety and
			 other matters;
							(E)requiring comprehensive safety and environmental management programs for persons engaged in
			 activities connected with the exploration, development, and production of
			 mineral or renewable energy resources;
							(F)developing and implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations,
			 including health, safety, or environmental regulations;
							(G)implementing the Offshore Technology Research and Risk Assessment Program under section 21 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1347);
							(H)summoning witnesses and directing the production of evidence;
							(I)levying fines and penalties and disqualifying operators;
							(J)carrying out any safety, response, and removal preparedness functions; and
							(K)the processing of permits, exploration plans, development plans.
							(d)Employees
						(1)In generalThe Secretary shall ensure that the inspection force of the Bureau consists of qualified, trained
			 employees who meet qualification requirements and adhere to the highest
			 professional and ethical standards.
						(2)QualificationsThe qualification requirements referred to in paragraph (1)—
							(A)shall be determined by the Secretary, subject to subparagraph (B); and
							(B)shall include—
								(i)3 years of practical experience in oil and gas exploration, development, or production; or
								(ii)a degree in an appropriate field of engineering from an accredited institution of higher learning.
								(3)AssignmentIn assigning oil and gas inspectors to the inspection and investigation of individual operations,
			 the Secretary shall give due consideration to the extent possible to their
			 previous experience in the particular type of oil and gas operation in
			 which such inspections are to be made.
						(4)Background checksThe Director shall require that an individual to be hired as an inspection officer undergo an
			 employment investigation (including a criminal history record check).
						(5)Language requirementsIndividuals hired as inspectors must be able to read, speak, and write English well enough to—
							(A)carry out written and oral instructions regarding the proper performance of inspection duties; and
							(B)write inspection reports and statements and log entries in the English language.
							(6)Veterans preferenceThe Director shall provide a preference for the hiring of an individual as a inspection officer if
			 the individual is a member or former member of the Armed Forces and is
			 entitled, under statute, to retired, retirement, or retainer pay on
			 account of service as a member of the Armed Forces.
						(7)Annual proficiency review
							(A)Annual proficiency reviewThe Director shall provide that an annual evaluation of each individual assigned inspection duties
			 is conducted and documented.
							(B)Continuation of employmentAn individual employed as an inspector may not continue to be employed in that capacity unless the
			 evaluation demonstrates that the individual—
								(i)continues to meet all qualifications and standards;
								(ii)has a satisfactory record of performance and attention to duty based on the standards and
			 requirements in the inspection program; and
								(iii)demonstrates the current knowledge and skills necessary to courteously, vigilantly, and effectively
			 perform inspection functions.
								(8)Limitation on right to strikeAny individual that conducts permitting or inspections under this section may not participate in a
			 strike, or assert the right to strike.
						(9)Personnel authorityNotwithstanding any other provision of law, the Director may employ, appoint, discipline and
			 terminate for cause, and fix the compensation, terms, and conditions of
			 employment of Federal service for individuals as the employees of the
			 Service in order to restore and maintain the trust of the people of the
			 United States in the accountability of the management of our Nation’s
			 energy safety program.
						(10)Training Academy
							(A)In generalThe Secretary shall establish and maintain a National Offshore Energy Safety Academy (referred to
			 in this paragraph as the Academy) as an agency of the Ocean Energy Safety Service.
							(B)Functions of AcademyThe Secretary, through the Academy, shall be responsible for—
								(i)the initial and continued training of both newly hired and experienced offshore oil and gas
			 inspectors in all aspects of health, safety, environmental, and
			 operational inspections;
								(ii)the training of technical support personnel of the Bureau;
								(iii)any other training programs for offshore oil and gas inspectors, Bureau personnel, Department
			 personnel, or other persons as the Secretary shall designate; and
								(iv)certification of the successful completion of training programs for newly hired and experienced
			 offshore oil and gas inspectors.
								(C)Cooperative agreements
								(i)In generalIn performing functions under this paragraph, and subject to clause (ii), the Secretary may enter
			 into cooperative educational and training agreements with educational
			 institutions, related Federal academies, other Federal agencies, State
			 governments, safety training firms, and oil and gas operators and related
			 industries.
								(ii)Training requirementSuch training shall be conducted by the Academy in accordance with curriculum needs and assignment
			 of instructional personnel established by the Secretary.
								(11)Use of Department personnelIn performing functions under this subsection, the Secretary shall use, to the extent practicable,
			 the facilities and personnel of the Department of the Interior. The
			 Secretary may appoint or assign to the Academy such officers and employees
			 as the Secretary considers necessary for the performance of the duties and
			 functions of the Academy.
						(12)Additional training programs
							(A)In generalThe Secretary shall work with appropriate educational institutions, operators, and representatives
			 of oil and gas workers to develop and maintain adequate programs with
			 educational institutions and oil and gas operators that are designed—
								(i)to enable persons to qualify for positions in the administration of this title; and
								(ii)to provide for the continuing education of inspectors or other appropriate Department of the
			 Interior personnel.
								(B)Financial and technical assistanceThe Secretary may provide financial and technical assistance to educational institutions in
			 carrying out this paragraph.
							(e)LimitationThe Secretary shall not carry out through the Service any function, power, or duty that is—
						(1)required by section 10402 to be carried out through Bureau of Ocean Energy; or
						(2)required by section 10404 to be carried out through the Office of Natural Resources Revenue.
						10404.Office of Natural Resources revenue
					(a)EstablishmentThere is established in the Department of the Interior an Office of Natural Resources Revenue
			 (referred to in this section as the Office) to be headed by a Director of Natural Resources Revenue (referred to in this section as the Director).
					(b)Appointment and compensation
						(1)In generalThe Director shall be appointed by the Secretary of the Interior.
						(2)CompensationThe Director shall be compensated at the rate provided for Level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
						(c)Duties
						(1)In generalThe Secretary of the Interior shall carry out, through the Office, all functions, powers, and
			 duties vested in the Secretary and relating to the administration of
			 offshore royalty and revenue management functions.
						(2)Specific authoritiesThe Secretary shall carry out, through the Office, all functions, powers, and duties previously
			 assigned to the Minerals Management Service (including the authority to
			 develop, promulgate, and enforce regulations) regarding offshore royalty
			 and revenue collection; royalty and revenue distribution; auditing and
			 compliance; investigation and enforcement of royalty and revenue
			 regulations; and asset management for onshore and offshore activities.
						(d)LimitationThe Secretary shall not carry out through the Office any function, power, or duty that is—
						(1)required by section 10402 to be carried out through Bureau of Ocean Energy; or
						(2)required by section 10403 to be carried out through the Ocean Energy Safety Service.
						10405.Ethics and drug testing
					(a)CertificationThe Secretary of the Interior shall certify annually that all Department of the Interior officers
			 and employees having regular, direct contact with lessees, contractors,
			 concessionaires, and other businesses interested before the Government as
			 a function of their official duties, or conducting investigations, issuing
			 permits, or responsible for oversight of energy programs, are in full
			 compliance with all Federal employee ethics laws and regulations under the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) and part 2635 of title 5,
			 Code of Federal Regulations, and all guidance issued under subsection (c).
					(b)Drug TestingThe Secretary shall conduct a random drug testing program of all Department of the Interior
			 personnel referred to in subsection (a).
					(c)GuidanceNot later than 90 days after the date of enactment of this Act, the Secretary shall issue
			 supplementary ethics and drug testing guidance for the employees for which
			 certification is required under subsection (a). The Secretary shall update
			 the supplementary ethics guidance not less than once every 3 years
			 thereafter.
					10406.Abolishment of Minerals Management Service
					(a)AbolishmentThe Minerals Management Service is abolished.
					(b)Completed administrative actions
						(1)In generalCompleted administrative actions of the Minerals Management Service shall not be affected by the
			 enactment of this Act, but shall continue in effect according to their
			 terms until amended, modified, superseded, terminated, set aside, or
			 revoked in accordance with law by an officer of the United States or a
			 court of competent jurisdiction, or by operation of law.
						(2)Completed administrative action definedFor purposes of paragraph (1), the term completed administrative action includes orders, determinations, memoranda of understanding, memoranda of agreements, rules,
			 regulations, personnel actions, permits, agreements, grants, contracts,
			 certificates, licenses, registrations, and privileges.
						(c)Pending ProceedingsSubject to the authority of the Secretary of the Interior and the officers of the Department of the
			 Interior under this title—
						(1)pending proceedings in the Minerals Management Service, including notices of proposed rulemaking,
			 and applications for licenses, permits, certificates, grants, and
			 financial assistance, shall continue, notwithstanding the enactment of
			 this Act or the vesting of functions of the Service in another agency,
			 unless discontinued or modified under the same terms and conditions and to
			 the same extent that such discontinuance or modification could have
			 occurred if this title had not been enacted; and
						(2)orders issued in such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this
			 title had not been enacted, and any such orders shall continue in effect
			 until amended, modified, superseded, terminated, set aside, or revoked by
			 an officer of the United States or a court of competent jurisdiction, or
			 by operation of law.
						(d)Pending Civil ActionsSubject to the authority of the Secretary of the Interior or any officer of the Department of the
			 Interior under this title, pending civil actions shall continue
			 notwithstanding the enactment of this Act, and in such civil actions,
			 proceedings shall be had, appeals taken, and judgments rendered and
			 enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
					(e)ReferencesReferences relating to the Minerals Management Service in statutes, Executive orders, rules,
			 regulations, directives, or delegations of authority that precede the
			 effective date of this Act are deemed to refer, as appropriate, to the
			 Department, to its officers, employees, or agents, or to its corresponding
			 organizational units or functions. Statutory reporting requirements that
			 applied in relation to the Minerals Management Service immediately before
			 the effective date of this title shall continue to apply.
					10407.Conforming amendments to Executive Schedule pay rates
					(a)Under Secretary for Energy, Lands, and MineralsSection 5314 of title 5, United States Code, is amended by inserting after the item relating to Under Secretaries of the Treasury (3). the following:
						Under Secretary for Energy, Lands, and Minerals, Department of the Interior..
					(b)Assistant SecretariesSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of the Interior (6). and inserting the following:
						Assistant Secretaries, Department of the Interior (7)..
					(c)DirectorsSection 5316 of title 5, United States Code, is amended by striking Director, Bureau of Mines, Department of the Interior. and inserting the following new items:
						Director, Bureau of Ocean Energy, Department of the Interior.Director, Ocean Energy Safety Service, Department of the Interior.Director, Office of Natural Resources Revenue, Department of the Interior..
					10408.Outer Continental Shelf Energy Safety Advisory Board
					(a)EstablishmentThe Secretary of the Interior shall establish, under the Federal Advisory Committee Act, an Outer
			 Continental Shelf Energy Safety Advisory Board (referred to in this
			 section as the Board)—
						(1)to provide the Secretary and the Directors established by this title with independent scientific
			 and technical advice on safe, responsible, and timely mineral and
			 renewable energy exploration, development, and production activities; and
						(2)to review operations of the National Offshore Energy Health and Safety Academy established under
			 section 10403(d), including submitting to the Secretary recommendations of
			 curriculum to ensure training scientific and technical advancements.
						(b)Membership
						(1)SizeThe Board shall consist of not more than 11 members, who—
							(A)shall be appointed by the Secretary based on their expertise in oil and gas drilling, well design,
			 operations, well containment and oil spill response; and
							(B)must have significant scientific, engineering, management, and other credentials and a history of
			 working in the field related to safe energy exploration, development, and
			 production activities.
							(2)Consultation and nominationsThe Secretary shall consult with the National Academy of Sciences and the National Academy of
			 Engineering to identify potential candidates for the Board and shall take
			 nominations from the public.
						(3)TermThe Secretary shall appoint Board members to staggered terms of not more than 4 years, and shall
			 not appoint a member for more than 2 consecutive terms.
						(4)BalanceIn appointing members to the Board, the Secretary shall ensure a balanced representation of
			 industry and research interests.
						(c)ChairThe Secretary shall appoint the Chair for the Board from among its members.
					(d)MeetingsThe Board shall meet not less than 3 times per year and shall host, at least once per year, a
			 public forum to review and assess the overall energy safety performance of
			 Outer Continental Shelf mineral and renewable energy resource activities.
					(e)Offshore drilling safety assessments and recommendationsAs part of its duties under this section, the Board shall, by not later than 180 days after the
			 date of enactment of this section and every 5 years thereafter, submit to
			 the Secretary a report that—
						(1)assesses offshore oil and gas well control technologies, practices, voluntary standards, and
			 regulations in the United States and elsewhere; and
						(2)as appropriate, recommends modifications to the regulations issued under this title to ensure
			 adequate protection of safety and the environment, including
			 recommendations on how to reduce regulations and administrative actions
			 that are duplicative or unnecessary.
						(f)ReportsReports of the Board shall be submitted by the Board to the Committee on Natural Resources of the
			 House or Representatives and the Committee on Energy and Natural Resources
			 of the Senate and made available to the public in electronically
			 accessible form.
					(g)Travel expensesMembers of the Board, other than full-time employees of the Federal Government, while attending
			 meeting of the Board or while otherwise serving at the request of the
			 Secretary or the Director while serving away from their homes or regular
			 places of business, may be allowed travel expenses, including per diem in
			 lieu of subsistence, as authorized by section 5703 of title 5, United
			 States Code, for individuals in the Government serving without pay.
					10409.Outer Continental Shelf inspection feesSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the
			 end of the section the following:
					
						(g)Inspection fees
							(1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection
			 under subsection (c) non-refundable fees for such inspections—
								(A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of
			 outer Continental Shelf facilities (including mobile offshore drilling
			 units) by the Department of the Interior; and
								(B)using a schedule that reflects the differences in complexity among the classes of facilities to be
			 inspected.
								(2)Ocean energy safety fundThere is established in the Treasury a fund, to be known as the Ocean Energy Enforcement Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall
			 be available as provided under paragraph (3).
							(3)Availability of fees
								(A)In generalNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund—
									(i)shall be credited as offsetting collections;
									(ii)shall be available for expenditure for purposes of carrying out inspections of outer Continental
			 Shelf facilities (including mobile offshore drilling units) and the
			 administration of the inspection program under this section;
									(iii)shall be available only to the extent provided for in advance in an appropriations Act; and
									(iv)shall remain available until expended.
									(B)Use for field officesNot less than 75 percent of amounts in the Fund may be appropriated for use only for the respective
			 Department of the Interior field offices where the amounts were originally
			 assessed as fees.
								(4)Initial feesFees shall be established under this subsection for the fiscal year in which this subsection takes
			 effect and the subsequent 10 years, and shall not be raised without advise
			 and consent of the Congress, except as determined by the Secretary to be
			 appropriate as an adjustment equal to the percentage by which the Consumer
			 Price Index for the month of June of the calendar year preceding the
			 adjustment exceeds the Consumer Price Index for the month of June of the
			 calendar year in which the claim was determined or last adjusted.
							(5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline,
			 excluding drilling rigs, and are in place at the start of the fiscal year.
			 Fees for fiscal year 2013 shall be—
								(A)$10,500 for facilities with no wells, but with processing equipment or gathering lines;
								(B)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
								(C)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.
								(6)Fees for drilling rigsFees for drilling rigs shall be assessed under this subsection for all inspections completed in
			 fiscal years 2015 through 2024. Fees for fiscal year 2015 shall be—
								(A)$30,500 per inspection for rigs operating in water depths of 1,000 feet or more; and
								(B)$16,700 per inspection for rigs operating in water depths of less than 1,000 feet.
								(7)BillingThe Secretary shall bill designated operators under paragraph (5) within 60 days after the date of
			 the inspection, with payment required within 30 days of billing. The
			 Secretary shall bill designated operators under paragraph (6) within 30
			 days of the end of the month in which the inspection occurred, with
			 payment required within 30 days after billing.
							(8)SunsetNo fee may be collected under this subsection for any fiscal year after fiscal year 2024.
							(9)Annual reports
								(A)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.
								(B)ContentsEach report shall include, for the fiscal year covered by the report, the following:
									(i)A statement of the amounts deposited into the Fund.
									(ii)A description of the expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures and the additional hiring of personnel.
									(iii)A statement of the balance remaining in the Fund at the end of the fiscal year.
									(iv)An accounting of pace of permit approvals.
									(v)If fee increases are proposed after the initial 10-year period referred to in paragraph (5), a
			 proper accounting of the potential adverse economic impacts such fee
			 increases will have on offshore economic activity and overall production,
			 conducted by the Secretary.
									(vi)Recommendations to increase the efficacy and efficiency of offshore inspections.
									(vii)Any corrective actions levied upon offshore inspectors as a result of any form of misconduct..
				10410.Prohibition on action based on National Ocean Policy developed under Executive Order No. 13547
					(a)ProhibitionThe Bureau of Ocean Energy and the Ocean Energy Safety Service may not develop, propose, finalize,
			 administer, or implement, any limitation on activities under their
			 jurisdiction as a result of the coastal and marine spatial planning
			 component of the National Ocean Policy developed under Executive Order No.
			 13547.
					(b)Report on expendituresNot later than 60 days after the date of enactment of this Act, the President shall submit a report
			 to the Committee on Natural Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate identifying
			 all Federal expenditures in fiscal years 2011, 2012, 2013, and 2014 by the
			 Bureau of Ocean Energy and the Ocean Energy Safety Service and their
			 predecessor agencies, by agency, account, and any pertinent subaccounts,
			 for the development, administration, or implementation of the coastal and
			 marine spatial planning component of the National Ocean Policy developed
			 under Executive Order No. 13547, including staff time, travel, and other
			 related expenses.
					EUnited States Territories
				10501.Application of Outer Continental Shelf Lands Act with respect to territories of the United StatesSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—
					(1)in paragraph (a), by inserting after control the following: or lying within the United States exclusive economic zone and the Continental Shelf adjacent to any
			 territory of the United States;
					(2)in paragraph (p), by striking and after the semicolon at the end;
					(3)in paragraph (q), by striking the period at the end and inserting ; and; and
					(4)by adding at the end the following:
						
							(r)The term State includes each territory of the United States..
					FMiscellaneous Provisions
				10601.Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of 2006
					(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall
			 issue rules to provide more clarity, certainty, and stability to the
			 revenue streams contemplated by the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note).
					(b)ContentsThe rules shall include clarification of the timing and methods of disbursements of funds under
			 section 105(b)(2) of such Act.
					10602.Amount of distributed qualified outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of
			 Public Law 109–432; 43 U.S.C. 1331 note) shall be applied by substituting 2024, and shall not exceed $999,999,999 for each of fiscal years 2025 through 2055 for 2055.
				10603.South Atlantic Outer Continental Shelf Planning Area definedFor the purposes of this Act, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), and
			 any regulations or 5-year plan issued under that Act, the term South Atlantic Outer Continental Shelf Planning Area means the area of the outer Continental Shelf (as defined in section 2 of that Act (43 U.S.C.
			 1331)) that is located between the northern lateral seaward administrative
			 boundary of the State of Virginia and the southernmost lateral seaward
			 administrative boundary of the State of Georgia.
				10604.Enhancing geological and geophysical information for America’s energy futureSection 11 of the Outer Continental Shelf lands Act (43 U.S.C. 1340) is amended by adding at the
			 end the following:
					
						(i)Enhancing Geological and Geophysical Information for America’s Energy Future
							(1)The Secretary, acting through the Director of the Bureau of Ocean Energy Management, shall
			 facilitate and support the practical study of geology and geophysics to
			 better understand the oil, gas, and other hydrocarbon potential in the
			 South Atlantic Outer Continental Shelf Planning Area by entering into
			 partnerships to conduct geological and geophysical activities on the outer
			 Continental Shelf.
							(2)
								(A)No later than 180 days after the date of enactment of the Lowering Gasoline Prices to Fuel an
			 America That Works Act of 2014, the Governors of the States of Georgia,
			 South Carolina, North Carolina, and Virginia may each nominate for
			 participation in the partnerships—
									(i)one institution of higher education located within the Governor’s State; and
									(ii)one institution of higher education within the Governor’s State that is a historically black
			 college or university, as defined in section 631(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1132(a)).
									(B)In making nominations, the Governors shall give preference to those institutions of higher
			 education that demonstrate a vigorous rate of admission of veterans of the
			 Armed Forces of the United States.
								(3)The Secretary shall only select as a partner a nominee that the Secretary determines demonstrates
			 excellence in geophysical sciences curriculum, engineering curriculum, or
			 information technology or other technical studies relating to seismic
			 research (including data processing).
							(4)Notwithstanding subsection (d), nominees selected as partners by the Secretary may conduct
			 geological and geophysical activities under this section after filing a
			 notice with the Secretary 30-days prior to commencement of the activity
			 without any further authorization by the Secretary except those activities
			 that use solid or liquid explosives shall require a permit. The Secretary
			 may not charge any fee for the provision of data or other information
			 collected under this authority, other than the cost of duplicating any
			 data or information provided. Nominees selected as partners under this
			 section shall provide to the Secretary any data or other information
			 collected under this subsection within 60 days after completion of an
			 initial analysis of the data or other information collected, if so
			 requested by the Secretary.
							(5)Data or other information produced as a result of activities conducted by nominees selected as
			 partners under this subsection shall not be used or shared for commercial
			 purposes by the nominee, may not be produced for proprietary use or sale,
			 and shall be made available by the Secretary to the public.
							(6)The Secretary shall submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate reports on
			 the data or other information produced under the partnerships under this
			 section. Such reports shall be made no less frequently than every 180 days
			 following the conduct of the first geological and geophysical activities
			 under this section.
							(7)In this subsection the term geological and geophysical activities means any oil- or gas-related investigation conducted on the outer Continental Shelf, including
			 geophysical surveys where magnetic, gravity, seismic, or other systems are
			 used to detect or imply the presence of oil or gas..
				GJudicial Review
				10701.Time for filing complaint
					(a)In generalAny cause of action that arises from a covered energy decision must be filed not later than the end
			 of the 60-day period beginning on the date of the covered energy decision.
			 Any cause of action not filed within this time period shall be barred.
					(b)ExceptionSubsection (a) shall not apply to a cause of action brought by a party to a covered energy lease.
					10702.District court deadline
					(a)In generalAll proceedings that are subject to section 10701—
						(1)shall be brought in the United States district court for the district in which the Federal property
			 for which a covered energy lease is issued is located or the United States
			 District Court of the District of Columbia;
						(2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such
			 cause or claim is filed; and
						(3)shall take precedence over all other pending matters before the district court.
						(b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court
			 by the deadline described under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to such cause or claim
			 shall be terminated.
					10703.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court in a proceeding that is
			 subject to section 10701 may be reviewed by the U.S. Court of Appeals for
			 the District of Columbia Circuit. The D.C. Circuit shall resolve any such
			 appeal as expeditiously as possible and, in any event, not more than 180
			 days after such interlocutory or final judgment, decree, or order of the
			 district court was issued.
				10704.Limitation on scope of review and relief
					(a)Administrative findings and conclusionsIn any judicial review of any Federal action under this subtitle, any administrative findings and
			 conclusions relating to the challenged Federal action shall be presumed to
			 be correct unless shown otherwise by clear and convincing evidence
			 contained in the administrative record.
					(b)Limitation on prospective reliefIn any judicial review of any action, or failure to act, under this subtitle, the Court shall not
			 grant or approve any prospective relief unless the Court finds that such
			 relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a Federal law requirement, and is the least intrusive means
			 necessary to correct the violation concerned.
					10705.Legal feesAny person filing a petition seeking judicial review of any action, or failure to act, under this
			 subtitle who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and
			 other expenses incurred by that party in connection with the judicial
			 review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
				10706.ExclusionThis subtitle shall not apply with respect to disputes between the parties to a lease issued
			 pursuant to an authorizing leasing statute regarding the obligations of
			 such lease or the alleged breach thereof.
				10707.DefinitionsIn this subtitle, the following definitions apply:
					(1)Covered energy decisionThe term covered energy decision means any action or decision by a Federal official regarding the issuance of a covered energy
			 lease.
					(2)Covered energy leaseThe term covered energy lease means any lease under this title or under an oil and gas leasing program under this title.
					IIOnshore Federal Lands and Energy Security
			AFederal Lands Jobs and Energy Security
				21001.Short titleThis subtitle may be cited as the Federal Lands Jobs and Energy Security Act.
				21002.Policies regarding buying, building, and working for America
					(a)Congressional intentIt is the intent of the Congress that—
						(1)this subtitle will support a healthy and growing United States domestic energy sector that, in
			 turn, helps to reinvigorate American manufacturing, transportation, and
			 service sectors by employing the vast talents of United States workers to
			 assist in the development of energy from domestic sources;
						(2)to ensure a robust onshore energy production industry and ensure that the benefits of development
			 support local communities, under this subtitle, the Secretary shall make
			 every effort to promote the development of onshore American energy, and
			 shall take into consideration the socioeconomic impacts, infrastructure
			 requirements, and fiscal stability for local communities located within
			 areas containing onshore energy resources; and
						(3)the Congress will monitor the deployment of personnel and material onshore to encourage the
			 development of American manufacturing to enable United States workers to
			 benefit from this subtitle through good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded
			 access to American resources.
						(b)RequirementThe Secretary of the Interior shall when possible, and practicable, encourage the use of United
			 States workers and equipment manufactured in the United States in all
			 construction related to mineral resource development under this subtitle.
					1Onshore oil and gas permit streamlining
					21101.Short titleThis chapter may be cited as the Streamlining Permitting of American Energy Act of 2014.
					AApplication for Permits to Drill Process Reform
						21111.Permit to drill application timelineSection 17(p)(2) of the Mineral Leasing Act (30 U.S.C. 226(p)(2)) is amended to read as follows:
							
								(2)Applications for permits to drill reform and process
									(A)TimelineThe Secretary shall decide whether to issue a permit to drill within 30 days after receiving an
			 application for the permit. The Secretary may extend such period for up to
			 2 periods of 15 days each, if the Secretary has given written notice of
			 the delay to the applicant. The notice shall be in the form of a letter
			 from the Secretary or a designee of the Secretary, and shall include the
			 names and titles of the persons processing the application, the specific
			 reasons for the delay, and a specific date a final decision on the
			 application is expected.
									(B)Notice of reasons for denialIf the application is denied, the Secretary shall provide the applicant—
										(i)in writing, clear and comprehensive reasons why the application was not accepted and detailed
			 information concerning any deficiencies; and
										(ii)an opportunity to remedy any deficiencies.
										(C)Application deemed approvedIf the Secretary has not made a decision on the application by the end of the 60-day period
			 beginning on the date the application is received by the Secretary, the
			 application is deemed approved, except in cases in which existing reviews
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) or Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are
			 incomplete.
									(D)Denial of permitIf the Secretary decides not to issue a permit to drill in accordance with subparagraph (A), the
			 Secretary shall—
										(i)provide to the applicant a description of the reasons for the denial of the permit;
										(ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period
			 beginning on the date the applicant receives the description of the denial
			 from the Secretary; and
										(iii)issue or deny any resubmitted application not later than 10 days after the date the application is
			 submitted to the Secretary.
										(E)Fee
										(i)In generalNotwithstanding any other law, the Secretary shall collect a single $6,500 permit processing fee
			 per application from each applicant at the time the final decision is made
			 whether to issue a permit under subparagraph (A). This fee shall not apply
			 to any resubmitted application.
										(ii)Treatment of permit processing feeOf all fees collected under this paragraph, 50 percent shall be transferred to the field office
			 where they are collected and used to process protests, leases, and permits
			 under this Act subject to appropriation..
						BAdministrative Protest Documentation Reform
						21121.Administrative protest documentation reformSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is further amended by adding at the end
			 the following:
							
								(4)Protest fee
									(A)In generalThe Secretary shall collect a $5,000 documentation fee to accompany each protest for a lease, right
			 of way, or application for permit to drill.
									(B)Treatment of feesOf all fees collected under this paragraph, 50 percent shall remain in the field office where they
			 are collected and used to process protests subject to appropriation..
						CPermit Streamlining
						21131.Making pilot offices permanent to improve energy permitting on Federal lands
							(a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish a Federal Permit Streamlining Project (referred to in this section as the Project) in every Bureau of Land Management field office with responsibility for permitting energy
			 projects on Federal land.
							(b)Memorandum of understanding
								(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a
			 memorandum of understanding for purposes of this section with—
									(A)the Secretary of Agriculture;
									(B)the Administrator of the Environmental Protection Agency; and
									(C)the Chief of the Army Corps of Engineers.
									(2)State participationThe Secretary may request that the Governor of any State with energy projects on Federal lands to
			 be a signatory to the memorandum of understanding.
								(c)Designation of qualified staff
								(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under
			 subsection (b), all Federal signatory parties shall, if appropriate,
			 assign to each of the Bureau of Land Management field offices an employee
			 who has expertise in the regulatory issues relating to the office in which
			 the employee is employed, including, as applicable, particular expertise
			 in—
									(A)the consultations and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
									(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
									(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
									(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
									(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
									(2)DutiesEach employee assigned under paragraph (1) shall—
									(A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field
			 Managers in the office to which the employee is assigned;
									(B)be responsible for all issues relating to the energy projects that arise under the authorities of
			 the employee’s home agency; and
									(C)participate as part of the team of personnel working on proposed energy projects, planning, and
			 environmental analyses on Federal lands.
									(d)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office identified in subsection
			 (a) any additional personnel that are necessary to ensure the effective
			 approval and implementation of energy projects administered by the Bureau
			 of Land Management field offices, including inspection and enforcement
			 relating to energy development on Federal land, in accordance with the
			 multiple use mandate of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
							(e)FundingFunding for the additional personnel shall come from the Department of the Interior reforms
			 identified in sections 21111 and 21121.
							(f)Savings provisionNothing in this section affects—
								(1)the operation of any Federal or State law; or
								(2)any delegation of authority made by the head of a Federal agency whose employees are participating
			 in the Project.
								(g)DefinitionFor purposes of this section the term energy projects includes oil, natural gas, and other energy projects as defined by the Secretary.
							21132.Administration of current lawNotwithstanding any other law, the Secretary of the Interior shall not require a finding of
			 extraordinary circumstances in administering section 390 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15942).
						DJudicial Review
						21141.DefinitionsIn this subchapter—
							(1)the term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code,
			 regarding agency action (as defined for the purposes of that section)
			 affecting a covered energy project on Federal lands of the United States;
			 and
							(2)the term covered energy project means the leasing of Federal lands of the United States for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source of energy, and any action under such a lease, except that the term
			 does not include any disputes between the parties to a lease regarding the
			 obligations under such lease, including regarding any alleged breach of
			 the lease.
							21142.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the district court where the project or leases
			 exist or are proposed.
						21143.Timely filingTo ensure timely redress by the courts, a covered civil action must be filed no later than the end
			 of the 90-day period beginning on the date of the final Federal agency
			 action to which it relates.
						21144.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as
			 possible.
						21145.Standard of reviewIn any judicial review of a covered civil action, administrative findings and conclusions relating
			 to the challenged Federal action or decision shall be presumed to be
			 correct, and the presumption may be rebutted only by the preponderance of
			 the evidence contained in the administrative record.
						21146.Limitation on injunction and prospective reliefIn a covered civil action, the court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a legal requirement, and is the
			 least intrusive means necessary to correct that violation. In addition,
			 courts shall limit the duration of preliminary injunctions to halt covered
			 energy projects to no more than 60 days, unless the court finds clear
			 reasons to extend the injunction. In such cases of extensions, such
			 extensions shall only be in 30-day increments and shall require action by
			 the court to renew the injunction.
						21147.Limitation on attorneys’ feesSections 504 of title 5, United States Code, and 2412 of title 28, United States Code, (together
			 commonly called the Equal Access to Justice Act) do not apply to a covered
			 civil action, nor shall any party in such a covered civil action receive
			 payment from the Federal Government for their attorneys’ fees, expenses,
			 and other court costs.
						21148.Legal standingChallengers filing appeals with the Department of the Interior Board of Land Appeals shall meet the
			 same standing requirements as challengers before a United States district
			 court.
						EKnowing America’s Oil and Gas Resources
						21151.Funding oil and gas resource assessments
							(a)In generalThe Secretary of the Interior shall provide matching funding for joint projects with States to
			 conduct oil and gas resource assessments on Federal lands with significant
			 oil and gas potential.
							(b)Cost sharingThe Federal share of the cost of activities under this section shall not exceed 50 percent.
							(c)Resource assessmentAny resource assessment under this section shall be conducted by a State, in consultation with the
			 United States Geological Survey.
							(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section a total of
			 $50,000,000 for fiscal years 2015 through 2018.
							2Oil and gas leasing certainty
					21201.Short titleThis chapter may be cited as the Providing Leasing Certainty for American Energy Act of 2014.
					21202.Minimum acreage requirement for onshore lease salesIn conducting lease sales as required by section 17(a) of the Mineral Leasing Act (30 U.S.C.
			 226(a)), each year the Secretary of the Interior shall perform the
			 following:
						(1)The Secretary shall offer for sale no less than 25 percent of the annual nominated acreage not
			 previously made available for lease. Acreage offered for lease pursuant to
			 this paragraph shall not be subject to protest and shall be eligible for
			 categorical exclusions under section 390 of the Energy Policy Act of 2005
			 (42 U.S.C. 15942), except that it shall not be subject to the test of
			 extraordinary circumstances.
						(2)In administering this section, the Secretary shall only consider leasing of Federal lands that are
			 available for leasing at the time the lease sale occurs.
						21203.Leasing certaintySection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended by inserting (1) before All lands, and by adding at the end the following:
						
							(2)
								(A)The Secretary shall not withdraw any covered energy project issued under this Act without finding a
			 violation of the terms of the lease by the lessee.
								(B)The Secretary shall not infringe upon lease rights under leases issued under this Act by
			 indefinitely delaying issuance of project approvals, drilling and seismic
			 permits, and rights of way for activities under such a lease.
								(C)No later than 18 months after an area is designated as open under the current land use plan the
			 Secretary shall make available nominated areas for lease under the
			 criteria in section 2.
								(D)Notwithstanding any other law, the Secretary shall issue all leases sold no later than 60 days
			 after the last payment is made.
								(E)The Secretary shall not cancel or withdraw any lease parcel after a competitive lease sale has
			 occurred and a winning bidder has submitted the last payment for the
			 parcel.
								(F)After the conclusion of the public comment period for a planned competitive lease sale, the
			 Secretary shall not cancel, defer, or withdraw any lease parcel announced
			 to be auctioned in the lease sale.
								(G)Not later than 60 days after a lease sale held under this Act, the Secretary shall adjudicate any
			 lease protests filed following a lease sale. If after 60 days any protest
			 is left unsettled, said protest is automatically denied and appeal rights
			 of the protestor begin.
								(H)No additional lease stipulations may be added after the parcel is sold without consultation and
			 agreement of the lessee, unless the Secretary deems such stipulations as
			 emergency actions to conserve the resources of the United States..
					21204.Leasing consistencyFederal land managers must follow existing resource management plans and continue to actively lease
			 in areas designated as open when resource management plans are being
			 amended or revised, until such time as a new record of decision is signed.
					21205.Reduce redundant policiesBureau of Land Management Instruction Memorandum 2010–117 shall have no force or effect.
					21206.Streamlined congressional notificationSection 31(e) of the Mineral Leasing Act (30 U.S.C. 188(e)) is amended in the matter following
			 paragraph (4) by striking at least thirty days in advance of the reinstatement and inserting in an annual report.
					3Oil shale
					21301.Short titleThis chapter may be cited as the Protecting Investment in Oil Shale the Next Generation of Environmental, Energy, and Resource
			 Security Act or the PIONEERS Act.
					21302.Effectiveness of oil shale regulations, amendments to resource management plans, and record of
			 decision
						(a)RegulationsNotwithstanding any other law or regulation to the contrary, the final regulations regarding oil
			 shale management published by the Bureau of Land Management on November
			 18, 2008 (73 Fed. Reg. 69,414) are deemed to satisfy all legal and
			 procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the
			 Secretary of the Interior shall implement those regulations, including the
			 oil shale leasing program authorized by the regulations, without any other
			 administrative action necessary.
						(b)Amendments to resource management plans and record of decisionNotwithstanding any other law or regulation to the contrary, the November 17, 2008 U.S. Bureau of
			 Land Management Approved Resource Management Plan Amendments/Record of
			 Decision for Oil Shale and Tar Sands Resources to Address Land Use
			 Allocations in Colorado, Utah, and Wyoming and Final Programmatic
			 Environmental Impact Statement are deemed to satisfy all legal and
			 procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the
			 Secretary of the Interior shall implement the oil shale leasing program
			 authorized by the regulations referred to in subsection (a) in those areas
			 covered by the resource management plans amended by such amendments, and
			 covered by such record of decision, without any other administrative
			 action necessary.
						21303.Oil shale leasing
						(a)Additional research and development lease salesThe Secretary of the Interior shall hold a lease sale within 180 days after the date of enactment
			 of this Act offering an additional 10 parcels for lease for research,
			 development, and demonstration of oil shale resources, under the terms
			 offered in the solicitation of bids for such leases published on January
			 15, 2009 (74 Fed. Reg. 10).
						(b)Commercial lease salesNo later than January 1, 2016, the Secretary of the Interior shall hold no less than 5 separate
			 commercial lease sales in areas considered to have the most potential for
			 oil shale development, as determined by the Secretary, in areas nominated
			 through public comment. Each lease sale shall be for an area of not less
			 than 25,000 acres, and in multiple lease blocs.
						4Miscellaneous provisions
					21401.Rule of constructionNothing in this subtitle shall be construed to authorize the issuance of a lease under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.) to any person designated for the
			 imposition of sanctions pursuant to—
						(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions,
			 Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701
			 et seq.), section 1245 of the National Defense Authorization Act for
			 Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
						(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
						(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
						(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
						BPlanning for American Energy
				22001.Short titleThis subtitle may be cited as the Planning for American Energy Act of 2014.
				22002.Onshore domestic energy production strategic plan
					(a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section
			 45, and by inserting after section 43 the following:
						
							44.Quadrennial Strategic Federal Onshore Energy Production Strategy
								(a)In general
									(1)The Secretary of the Interior (hereafter in this section referred to as Secretary), in consultation with the Secretary of Agriculture with regard to lands administered by the
			 Forest Service, shall develop and publish every 4 years a Quadrennial
			 Federal Onshore Energy Production Strategy. This Strategy shall direct
			 Federal land energy development and department resource allocation in
			 order to promote the energy and national security of the United States in
			 accordance with Bureau of Land Management’s mission of promoting the
			 multiple use of Federal lands as set forth in the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.).
									(2)In developing this Strategy, the Secretary shall consult with the Administrator of the Energy
			 Information Administration on the projected energy demands of the United
			 States for the next 30-year period, and how energy derived from Federal
			 onshore lands can put the United States on a trajectory to meet that
			 demand during the next 4-year period. The Secretary shall consider how
			 Federal lands will contribute to ensuring national energy security, with a
			 goal for increasing energy independence and production, during the next
			 4-year period.
									(3)The Secretary shall determine a domestic strategic production objective for the development of
			 energy resources from Federal onshore lands. Such objective shall be—
										(A)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of oil and natural gas from the Federal onshore mineral estate,
			 with a focus on lands held by the Bureau of Land Management and the Forest
			 Service;
										(B)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 coal production from Federal lands;
										(C)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of strategic and critical energy minerals from the Federal
			 onshore mineral estate;
										(D)the best estimate, based upon commercial and scientific data, of the expected increase in megawatts
			 for electricity production from each of the following sources: wind,
			 solar, biomass, hydropower, and geothermal energy produced on Federal
			 lands administered by the Bureau of Land Management and the Forest
			 Service;
										(E)the best estimate, based upon commercial and scientific data, of the expected increase in
			 unconventional energy production, such as oil shale;
										(F)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of oil, natural gas, coal, and other renewable sources from
			 tribal lands for any federally recognized Indian tribe that elects to
			 participate in facilitating energy production on its lands;
										(G)the best estimate, based upon commercial and scientific data, of the expected increase in
			 production of helium on Federal lands administered by the Bureau of Land
			 Management and the Forest Service; and
										(H)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of geothermal, solar, wind, or other renewable energy sources
			 from available lands (as such term is defined in section 203 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108
			 et seq.), and including any other lands deemed by the Territory or State
			 of Hawaii, as the case may be, to be included within that definition) that
			 the agency or department of the government of the State of Hawaii that is
			 responsible for the administration of such lands selects to be used for
			 such energy production.
										(4)The Secretary shall consult with the Administrator of the Energy Information Administration
			 regarding the methodology used to arrive at its estimates for purposes of
			 this section.
									(5)The Secretary has the authority to expand the energy development plan to include other energy
			 production technology sources or advancements in energy on Federal lands.
									(6)The Secretary shall include in the Strategy a plan for addressing new demands for transmission
			 lines and pipelines for distribution of oil and gas across Federal lands
			 to ensure that energy produced can be distributed to areas of need.
									(b)Tribal objectivesIt is the sense of Congress that federally recognized Indian tribes may elect to set their own
			 production objectives as part of the Strategy under this section. The
			 Secretary shall work in cooperation with any federally recognized Indian
			 tribe that elects to participate in achieving its own strategic energy
			 objectives designated under this subsection.
								(c)Execution of the StrategyThe relevant Secretary shall have all necessary authority to make determinations regarding which
			 additional lands will be made available in order to meet the production
			 objectives established by strategies under this section. The Secretary
			 shall also take all necessary actions to achieve these production
			 objectives unless the President determines that it is not in the national
			 security and economic interests of the United States to increase Federal
			 domestic energy production and to further decrease dependence upon foreign
			 sources of energy. In administering this section, the relevant Secretary
			 shall only consider leasing Federal lands available for leasing at the
			 time the lease sale occurs.
								(d)State, federally recognized Indian tribes, local government, and public inputIn developing each strategy, the Secretary shall solicit the input of affected States, federally
			 recognized Indian tribes, local governments, and the public.
								(e)ReportingThe Secretary shall report annually to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of meeting the production goals set forth in the
			 strategy. The Secretary shall identify in the report projections for
			 production and capacity installations and any problems with leasing,
			 permitting, siting, or production that will prevent meeting the goal. In
			 addition, the Secretary shall make suggestions to help meet any shortfalls
			 in meeting the production goals.
								(f)Programmatic environmental impact statementNot later than 12 months after the date of enactment of this section, in accordance with section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), the Secretary shall complete a programmatic environmental
			 impact statement. This programmatic environmental impact statement will be
			 deemed sufficient to comply with all requirements under that Act for all
			 necessary resource management and land use plans associated with the
			 implementation of the strategy.
								(g)Congressional reviewAt least 60 days prior to publishing a proposed strategy under this section, the Secretary shall
			 submit it to the President and the Congress, together with any comments
			 received from States, federally recognized Indian tribes, and local
			 governments. Such submission shall indicate why any specific
			 recommendation of a State, federally recognized Indian tribe, or local
			 government was not accepted.
								(h)Strategic and critical energy minerals definedFor purposes of this section, the term strategic and critical energy minerals means those that are necessary for the Nation’s energy infrastructure including pipelines,
			 refining capacity, electrical power generation and transmission, and
			 renewable energy production and those that are necessary to support
			 domestic manufacturing, including but not limited to, materials used in
			 energy generation, production, and transportation..
					(b)First Quadrennial StrategyNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior
			 shall submit to Congress the first Quadrennial Federal Onshore Energy
			 Production Strategy under the amendment made by subsection (a).
					CNational Petroleum Reserve in Alaska access
				23001.Short titleThis subtitle may be cited as the National Petroleum Reserve Alaska Access Act.
				23002.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that—
					(1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal
			 status, for purposes of providing oil and natural gas resources to the
			 United States; and
					(2)accordingly, the national policy is to actively advance oil and gas development within the Reserve
			 by facilitating the expeditious exploration, production, and
			 transportation of oil and natural gas from and through the Reserve.
					23003.National Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is
			 amended to read as follows:
					
						(a)In GeneralThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the
			 reserve in accordance with this Act. Such program shall include at least
			 one lease sale annually in those areas of the reserve most likely to
			 produce commercial quantities of oil and natural gas each year in the
			 period 2014 through 2024..
				23004.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction
					(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with
			 other appropriate Federal agencies, shall facilitate and ensure permits,
			 in a timely and environmentally responsible manner, for all surface
			 development activities, including for the construction of pipelines and
			 roads, necessary to—
						(1)develop and bring into production any areas within the National Petroleum Reserve in Alaska that
			 are subject to oil and gas leases; and
						(2)transport oil and gas from and through the National Petroleum Reserve in Alaska in the most direct
			 manner possible to existing transportation or processing infrastructure on
			 the North Slope of Alaska.
						(b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance
			 with the following timeline:
						(1)Permits for such construction for transportation of oil and natural gas produced under existing
			 Federal oil and gas leases with respect to which the Secretary has issued
			 a permit to drill shall be approved within 60 days after the date of
			 enactment of this Act.
						(2)Permits for such construction for transportation of oil and natural gas produced under Federal oil
			 and gas leases shall be approved within 6 months after the submission to
			 the Secretary of a request for a permit to drill.
						(c)PlanTo ensure timely future development of the Reserve, within 270 days after the date of the enactment
			 of this Act, the Secretary of the Interior shall submit to Congress a plan
			 for approved rights-of-way for a plan for pipeline, road, and any other
			 surface infrastructure that may be necessary infrastructure that will
			 ensure that all leasable tracts in the Reserve are within 25 miles of an
			 approved road and pipeline right-of-way that can serve future development
			 of the Reserve.
					23005.Issuance of a new integrated activity plan and environmental impact statement
					(a)Issuance of new integrated activity planThe Secretary of the Interior shall, within 180 days after the date of enactment of this Act,
			 issue—
						(1)a new proposed integrated activity plan from among the non-adopted alternatives in the National
			 Petroleum Reserve Alaska Integrated Activity Plan Record of Decision
			 issued by the Secretary of the Interior and dated February 21, 2013; and
						(2)an environmental impact statement under section 102(2)(C) of the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4332(2)(C)) for issuance of oil and gas leases in the
			 National Petroleum Reserve-Alaska to promote efficient and maximum
			 development of oil and natural gas resources of such reserve.
						(b)Nullification of existing record of decision, IAP, and EISExcept as provided in subsection (a), the National Petroleum Reserve-Alaska Integrated Activity
			 Plan Record of Decision issued by the Secretary of the Interior and dated
			 February 21, 2013, including the integrated activity plan and
			 environmental impact statement referred to in that record of decision,
			 shall have no force or effect.
					23006.Departmental accountability for developmentThe Secretary of the Interior shall issue regulations not later than 180 days after the date of
			 enactment of this Act that establish clear requirements to ensure that the
			 Department of the Interior is supporting development of oil and gas leases
			 in the National Petroleum Reserve-Alaska.
				23007.Deadlines under new proposed integrated activity planAt a minimum, the new proposed integrated activity plan issued under section 23005(a)(1) shall—
					(1)require the Department of the Interior to respond within 5 business days to a person who submits an
			 application for a permit for development of oil and natural gas leases in
			 the National Petroleum Reserve-Alaska acknowledging receipt of such
			 application; and
					(2)establish a timeline for the processing of each such application, that—
						(A)specifies deadlines for decisions and actions on permit applications; and
						(B)provide that the period for issuing each permit after submission of such an application shall not
			 exceed 60 days without the concurrence of the applicant.
						23008.Updated resource assessment
					(a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically
			 recoverable fossil fuel resources within the National Petroleum Reserve in
			 Alaska, including all conventional and unconventional oil and natural gas.
					(b)Cooperation and consultationThe resource assessment required by subsection (a) shall be carried out by the United States
			 Geological Survey in cooperation and consultation with the State of Alaska
			 and the American Association of Petroleum Geologists.
					(c)TimingThe resource assessment required by subsection (a) shall be completed within 24 months of the date
			 of the enactment of this Act.
					(d)FundingThe United States Geological Survey may, in carrying out the duties under this section,
			 cooperatively use resources and funds provided by the State of Alaska.
					DBLM Live Internet Auctions
				24001.Short titleThis subtitle may be cited as the BLM Live Internet Auctions Act.
				24002.Internet-based onshore oil and gas lease sales
					(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
						(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and
						(2)by adding at the end the following:
							
								(C)In order to diversify and expand the Nation’s onshore leasing program to ensure the best return to
			 the Federal taxpayer, reduce fraud, and secure the leasing process, the
			 Secretary may conduct onshore lease sales through Internet-based bidding
			 methods. Each individual Internet-based lease sale shall conclude within 7
			 days..
						(b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted under the amendment made
			 by subsection (a), the Secretary of the Interior shall analyze the first
			 10 such lease sales and report to Congress the findings of the analysis.
			 The report shall include—
						(1)estimates on increases or decreases in such lease sales, compared to sales conducted by oral
			 bidding, in—
							(A)the number of bidders;
							(B)the average amount of bid;
							(C)the highest amount bid; and
							(D)the lowest bid;
							(2)an estimate on the total cost or savings to the Department of the Interior as a result of such
			 sales, compared to sales conducted by oral bidding; and
						(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales
			 which may provide an opportunity to better maximize bidder participation,
			 ensure the highest return to the Federal taxpayers, minimize opportunities
			 for fraud or collusion, and ensure the security and integrity of the
			 leasing process.
						IIIMiscellaneous provisions
			30101.Establishment of Office of Energy Employment and Training
				(a)EstablishmentThe Secretary of the Interior shall establish an Office of Energy Employment and Training, which
			 shall oversee the hiring and training efforts of the Department of the
			 Interior’s energy planning, permitting, and regulatory agencies.
				(b)Director
					(1)In generalThe Office shall be under the direction of a Deputy Assistant Secretary for Energy Employment and
			 Training, who shall report directly to the Assistant Secretary for Energy,
			 Lands and Minerals Management, and shall be fully employed to carry out
			 the functions of the Office.
					(2)DutiesThe Deputy Assistant Secretary for Energy Employment and Training shall perform the following
			 functions:
						(A)Develop and implement systems to track the Department’s hiring of trained skilled workers in the
			 energy permitting and inspection agencies.
						(B)Design and recommend to the Secretary programs and policies aimed at expanding the Department’s
			 hiring of women, minorities, and veterans into the Department’s workforce
			 dealing with energy permitting and inspection programs. Such programs and
			 policies shall include—
							(i)recruiting at historically black colleges and universities, Hispanic-serving institutions, women’s
			 colleges, and colleges that typically serve majority minority populations;
							(ii)sponsoring and recruiting at job fairs in urban communities;
							(iii)placing employment advertisements in newspapers and magazines oriented toward minorities, veterans,
			 and women;
							(iv)partnering with organizations that are focused on developing opportunities for minorities,
			 veterans, and women to be placed in Departmental internships, summer
			 employment, and full-time positions relating to energy;
							(v)where feasible, partnering with inner-city high schools, girls’ high schools, and high schools with
			 majority minority populations to demonstrate career opportunities and the
			 path to those opportunities available at the Department;
							(vi)coordinating with the Department of Veterans Affairs and the Department of Defense in the hiring of
			 veterans; and
							(vii)any other mass media communications that the Deputy Assistant Secretary determines necessary to
			 advertise, promote, or educate about opportunities at the Department.
							(C)Develop standards for—
							(i)equal employment opportunity and the racial, ethnic, and gender diversity of the workforce and
			 senior management of the Department; and
							(ii)increased participation of minority-owned, veteran-owned, and women-owned businesses in the
			 programs and contracts with the Department.
							(D)Review and propose for adoption the best practices of entities regulated by the Department with
			 regards to hiring and diversity policies, and publish those best practices
			 for public review.
						(c)ReportsThe Secretary shall submit to Congress an annual report regarding the actions taken by the
			 Department of the Interior agency and the Office pursuant to this section,
			 which shall include—
					(1)a statement of the total amounts paid by the Department to minority contractors;
					(2)the successes achieved and challenges faced by the Department in operating minority, veteran or
			 service-disabled veteran, and women outreach programs;
					(3)the challenges the Department may face in hiring minority, veteran, and women employees and
			 contracting with veteran or service-disabled veteran, minority-owned, and
			 women-owned businesses; and
					(4)any other information, findings, conclusions, and recommendations for legislative or Department
			 action, as the Director determines appropriate.
					(d)DefinitionsFor purposes of this section, the following definitions shall apply:
					(1)MinorityThe term minority means United States citizens who are Asian Indian American, Asian Pacific American, Black
			 American, Hispanic American, or Native American.
					(2)Minority-owned businessThe term minority-owned business means a for-profit enterprise, regardless of size, physically located in the United States or its
			 trust territories, that is owned, operated, and controlled by minority
			 group members. Minority group members are United States citizens who are Asian Indian American, Asian Pacific American, Black American,
			 Hispanic American, or Native American (terminology in NMSDC categories).
			 Ownership by minority individuals means the business is at least 51
			 percent owned by such individuals or, in the case of a publicly owned
			 business, at least 51 percent of the stock is owned by one or more such
			 individuals. Further, the management and daily operations are controlled
			 by those minority group members. For purposes of NMSDC’s program, a
			 minority group member is an individual who is a United States citizen with
			 at least 1/4 or 25 percent minimum (documentation to support claim of 25 percent required from applicant) of
			 one or more of the following:
						(A)Asian Indian American, which is a United States citizen whose origins are from India, Pakistan, or
			 Bangladesh.
						(B)Asian Pacific American, which is a United States citizen whose origins are from Japan, China,
			 Indonesia, Malaysia, Taiwan, Korea, Vietnam, Laos, Cambodia, the
			 Philippines, Thailand, Samoa, Guam, the United States Trust Territories of
			 the Pacific, or the Northern Marianas.
						(C)Black American, which is a United States citizen having origins in any of the Black racial groups
			 of Africa.
						(D)Hispanic American, which is a United States citizen of true-born Hispanic heritage, from any of the
			 Spanish-speaking areas of the following regions: Mexico, Central America,
			 South America, and the Caribbean Basin only.
						(E)Native American, which means a United States citizen enrolled to a federally recognized tribe, or a
			 Native as defined under the Alaska Native Claims Settlement Act.
						(3)NMSDCThe term NMSDC means the National Minority Supplier Development Council.
					(4)Women-owned businessThe term women-owned business means a business that can verify through evidence documentation that 51 percent or more is
			 women-owned, managed, and controlled. The business must be open for at
			 least 6 months. The business owner must be a United States citizen or
			 legal resident alien. Evidence must indicate that—
						(A)the contribution of capital or expertise by the woman business owner is real and substantial and in
			 proportion to the interest owned;
						(B)the woman business owner directs or causes the direction of management, policy, fiscal, and
			 operational matters; and
						(C)the woman business owner has the ability to perform in the area of specialty or expertise without
			 reliance on either the finances or resources of a firm that is not owned
			 by a woman.
						(5)Service disabled veteranThe term Service Disabled Veteran must have a service-connected disability that has been determined by the Department of Veterans
			 Affairs or Department of Defense. The SDVOSBC must be small under the
			 North American Industry Classification System (NAICS) code assigned to the
			 procurement; the SDV must unconditionally own 51 percent of the SDVOSBC;
			 the SDVO must control the management and daily operations of the SDVOSBC;
			 and the SDV must hold the highest officer position in the SDVOSBC.
					(6)Veteran-owned businessThe term veteran-owned business means a business that can verify through evidence documentation that 51 percent or more is
			 veteran-owned, managed, and controlled. The business must be open for at
			 least 6 months. The business owner must be a United States citizen or
			 legal resident alien and honorably or service-connected disability
			 discharged from service.
					
	Passed the House of Representatives June 26, 2014.Karen L. Haas,Clerk
